             Case 5:18-cv-00397 Document 78 Filed 08/07/19 Page 1 of 1 PageID #: 236

                                        District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Beckley
Date: 8/7/2019                                                                 Case Number 5:18-cv-00397
Case Style: Cozart vs. Bluestone Industries, Inc.
Type of hearing Pretrial Conference/Final Settlement Conference
Before the honorable: 2516-Berger
Court Reporter Lisa Cook                                                       Courtroom Deputy Law Clerk
Attorney(s) for the Plaintiff or Government Greg Hewitt


Attorney(s) for the Defendant(s) Andrew Ellis & John Wooton, Jr.


Law Clerk Cynthia Wildfire                                                     Probation Officer
                                                           Trial Time




                                                       Non-Trial Time
Pretrial conference (including settlement and telephone conferences).



                                                          Court Time
9:06 am to 9:10 am
Total Court Time: 0 Hours 4 Minutes Non-Trial Time/Uncontested Time


                                                       Courtroom Notes
Scheduled Start 9:00 a.m.
Actual Start 9:06 a.m.

Parties present for a combined Pretrial Conference/Final Settlement Conference.
Counsel note appearances on the record.
Parties indicate they have settled the matter as to individual employees, not on a class-wide basis.
Parties to submit motion for approval of settlement and proposed order by close of business next Friday, Aug. 16.
Court recessed at 9:10 a.m.
